Citation Nr: 0030915	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  00-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from February 1964 to November 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In October 2000, the veteran, sitting in Cleveland, was 
afforded a videoconference hearing with the undersigned Board 
member, sitting in Washington, D.C.  He asserted that his 
service-connected post-traumatic stress disorder (PTSD) 
prevented him from obtaining and maintaining substantially 
gainful employment.  The Board construes this statement as a 
claim for a total rating based upon unemployability due to 
service-connected disabilities.  Thus, the Board must refer 
the matter of a total rating back to the RO for appropriate 
development and adjudication.  

Further, a review of the claims folder reveals that, in July 
2000, the RO received the veteran's claim for an increased 
(compensable) rating for service-connected intestinal 
parasites.  A VA examination does not appear to have been 
scheduled.  In August 2000, the veteran's representative 
requested that the RO contact the veteran for medical 
evidence to support a claim that service-connected intestinal 
parasites caused colon cancer treated in 1999.  The 
representative further requested that VA treatment records 
dated in February 1999 be obtained and that a VA examination 
be performed.  In a letter to the veteran dated that month, 
the RO requested that he submit evidence in support of his 
claim, but a VA examination was not performed.  The requested 
VA treatment records were obtained, but a VA gastrointestinal 
examination report is not of record.  In September 2000, the 
RO denied service connection for colon cancer.  At his 
October 2000 hearing, the veteran described continuing 
projectile vomiting at night and it is unclear to the Board 
if, by his oral statements, the veteran seeks to appeal the 
September 2000 determination.  In any event, the veteran's 
July 2000 claim for an increased (compensable) rating for 
service-connected intestinal parasites does not yet appear to 
have been considered by the RO and must be, prior to 
consideration of the above-referenced claim for a total 
rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991)(The total rating claim can only be finally adjudicated 
after the increased rating claim has been fully addressed.).  
The RO may also wish to contact the veteran or his service 
representative for clarification of the veteran's intent 
regarding the September 2000 decision that denied service 
connection for colon cancer.


REMAND

The veteran asserts that the current manifestations of his 
service-connected PTSD are more severe than are represented 
by the currently assigned 50 percent disability rating.  An 
April 1997 Report of Contact (VA Form 119) confirms that the 
veteran was an inmate at the Morgantown Federal Correctional 
Institute and scheduled for release in October 1998.  

In his March 1999 claim for an increased rating, the veteran 
reported treatment at the Middletown VA medical center, a 
subsidiary of the Dayton, Ohio, VA medical center.  At his 
October 2000 hearing, the veteran testified that during the 
past two years, since his release from prison, he received 
outpatient individual psychotherapy from the VA medical 
center in Middletown, Ohio, and from the Horizon Center, in 
Hamilton, Ohio.  However, records of such treatment are not 
associated with the claims folder and should be, prior to 
consideration of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __(2000) (to be codified at 38 U.S.C.A. § 5103A).  
Although VA outpatient records from the Dayton, Ohio, VA 
medical center, dated from October 1998 to March 1999, show 
that in October 1998 the veteran requested treatment for 
PTSD-related issues, the other pertinent records are not in 
the claims file.  

Furthermore, the veteran testified that he had essentially 
been imprisoned since approximately 1990.  Most recently he 
was incarcerated at the Federal Correctional Institute in 
Morgantown, West Virginia, where his PTSD was treated with 
group and individual psychotherapy and he was seen weekly by 
Dr. R.  However, records of such treatment are not associated 
with the claims file and should be.  Id.  An April 1999 
statement from a social worker at the Morgantown Vet Center 
indicates that the veteran was seen from January 1997 to May 
1998 as part of a prison outreach team. 

At the videoconference hearing, the veteran described 
worsened PTSD symptomatology that included combat-related 
nightmares 4 to 5 times per week and flashbacks, suicidal 
thoughts and difficulty with anger management that affected 
his ability to work.  When his ten-year-old son came up to 
him unexpectedly, the veteran said he nearly hurt his son and 
was upset by the prospect.  Further, the veteran reported 
that, although he was drug free for the past 27 months, his 
PTSD symptoms had worsened because the substances masked his 
symptomatology.  Although last examined by VA in April 1999, 
in light of the veteran's reports of worsened symptomatology, 
the Board believes he should be afforded a new VA 
examination.  Id. 
    
To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran 
for PTSD since September 1997.  After 
securing the necessary release, the RO 
should obtain these records and 
associate them with the claims folder.  
In any event, the RO should also 
request all pertinent group and 
individual psychotherapy records from 
the Morgantown Federal Correctional 
Institute in Morgantown, West 
Virginia; from the VA medical center 
in Middletown, Ohio and from the 
Horizon Center in Hamilton, Ohio, and 
associate them with the claims folder.

2. Then, the veteran should be afforded a 
VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The physician 
is requested to review the veteran's 
claim file, including the service 
medical records, VA examination and 
hospital reports, VA outpatient 
treatment records and private medical 
records.  The physician should then 
examine the veteran.  All indicated 
testing should be conducted and all 
clinical manifestations should be 
reported in detail.  Based on the 
examination and a review of the 
record, the physician should offer an 
opinion of the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to work.  
The pertinent facts regarding the 
veteran's medical history, education, 
employment history, social adjustment 
and current behavior and health should 
be set forth.  In addition, based upon 
a review of the record and the 
examination, the examiner should 
assign a score on the Global 
Assessment of Functioning (GAF) scale 
consistent with the American 
Psychiatric Association's Diagnostic 
and Statistical Manual for Mental 
Disorders, Fourth Edition (1994), and 
explain what the assigned score 
represents.  The claims folder should 
be made available to the examiner for 
review before the examination and the 
examiner is requested to note in the 
examination report that such a review 
was performed.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4. Then, the RO should undertake all 
necessary development and adjudicate 
the issue of an increased 
(compensable) rating for intestinal 
parasites and readjudicate the claim 
for an increased rating for PTSD.  The 
RO should also then adjudicate the 
claim for a total rating due to 
individual unemployability due to 
service-connected disabilities, if it 
has not been rendered moot.  The issue 
of a total rating due to individual 
unemployability due to service-
connected disabilities should be 
adjudicated by considering the 
"average person" standard under 38 
C.F.R. § 4.15 (2000) as well as the 
"unemployability" standard under 38 
C.F.R. § 4.16 (2000).  It should also 
be considered under the provisions of 
38 C.F.R. §§ 3.340, 3.341 (2000) as 
well as on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1) (2000).  
If any determination made is 
unfavorable to the veteran, a 
supplemental statement of the case 
(SSOC) that sets forth the evidence 
received since the January 2000 
statement of the case should be 
provided to the veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 8 -


